                                      1     XAVIER BECERRA                           R. Bradford Huss, No. 71303
                                            Attorney General of California           Angel L. Garrett, No. 255682
                                      2     State Bar No. 118517                     TRUCKER ö HUSS
                                            PAUL STEIN                               A Professional Corporation
                                      3     Supervising Deputy Attorney General      One Embarcadero Center, 12th Floor
                                            State Bar No. 184956                     San Francisco, CA 94111
                                      4     SHARON L. O’GRADY                        Telephone:    (415) 788-3111
                                            Deputy Attorney General                  Facsimile:    (415) 421-2017
                                      5     State Bar No. 102356                     E-mail:       bhuss@truckerhuss.com
                                            455 Golden Gate Avenue, Suite 11000                    agarrett@truckerhuss.com
                                      6     San Francisco, CA 94102-7004
                                            Telephone: (415) 510-3834                Joseph C. Faucher, No. 137353
                                      7     Fax: (415) 703-1234                      TRUCKER ö HUSS
                                            Email: Sharon.OGrady@doj.ca.gov          A Professional Corporation
                                      8                                              15821 Ventura Blvd., Suite 510
                                                                                     Encino, CA 91436
                                      9     Attorneys for Defendants                 Telephone:    (213) 537-1016
                                            CALSAVERS RETIREMENT SAVINGS             Facsimile:    (213) 537-1020
                                     10     PROGRAM AND FIONA MA                     Email:        jfaucher@truckerhuss.com
                                     11
One Embarcadero Center, 12th Floor
 San Francisco, California 94111




                                     12                                UNITED STATES DISTRICT COURT
   A Professional Corporation
     Trucker ö Huss




                                     13                               EASTERN DISTRICT OF CALIFORNIA

                                     14    HOWARD JARVIS TAXPAYERS                   Case No. 2:18-cv-01584-MCE-KJN
                                           ASSOCIATION, JONATHAN COUPAL,
                                     15    and DEBRA DESROSIERS,                     STIPULATION EXTENDING TIME FOR
                                                                                     DEFENDANTS CALSAVERS
                                     16                        Plaintiffs,           RETIREMENT SAVINGS PROGRAM
                                                                                     AND FIONA MA TO RESPOND TO
                                     17             vs.                              PLAINTIFFS’ FIRST AMENDED
                                                                                     COMPLAINT [ECF No. 25]; ORDER
                                     18    THE CALIFORNIA SECURE CHOICE
                                           RETIREMENT SAVINGS PROGRAM and
                                     19    JOHN CHIANG, IN HIS OFFICIAL
                                           CAPACITY AS CHAIR OF THE                  JUDGE: Hon. Morrison C. England, Jr.
                                     20    CALIFORNIA SECURE CHOICE
                                           RETIREMENT SAVINGS INVESTMENT
                                     21    BOARD,
                                     22                        Defendants.
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                          STIPULATION EXTENDING TIME FOR DEFENDANTS TO RESPOND TO FIRST AMENDED COMPLAINT;
                                          ORDER

                                           181901
                                      1            Plaintiffs Howard Jarvis Taxpayers Association, Jonathan Coupal and Debra Desrosiers and

                                      2   Defendants CalSavers Retirement Savings Program and Fiona Ma, in her official capacity as Chair

                                      3   of the CalSavers Retirement Savings Program,1 hereby agree and stipulate as follows:

                                      4            1.     Plaintiffs’ First Amended Complaint was filed on April 11, 2019.

                                      5            2.     Pursuant to Fed.R.Civ.P. 15(a)(3), a response to the First Amended Complaint is due

                                      6   to be filed on April 25, 2019.

                                      7            3.     Defendants have advised Plaintiffs that they intend to file a motion to dismiss the

                                      8   First Amended Complaint.

                                      9            4.     Due to an impending federal court trial, and other conflicts, counsel for Defendants

                                     10   will not be able to prepare the motion by the current April 25, 2019 response date, and have

                                     11   requested an additional 30 days in which to do so.
One Embarcadero Center, 12th Floor
 San Francisco, California 94111




                                     12            5.     Plaintiffs have graciously agreed to Defendants’ request for additional time.
   A Professional Corporation
     Trucker ö Huss




                                     13   ///

                                     14   ///

                                     15   ///

                                     16   ///

                                     17   ///

                                     18   ///

                                     19   ///

                                     20   ///

                                     21   ///

                                     22   ///

                                     23   ///

                                     24   ///

                                     25
                                     26   1
                                           At the time this matter was filed, the California State Treasurer, and Chair of the CalSavers
                                          Retirement Savings Program Board, was John Chiang. Currently, those titles are held by Fiona Ma.
                                     27   Pursuant to Fed.R.Civ.P. 25(d), a public officer’s successor is automatically substituted as a party in
                                          place of the originally named official.
                                     28
                                                                                                                         1
                                          STIPULATION EXTENDING TIME FOR DEFENDANTS TO RESPOND TO FIRST AMENDED COMPLAINT;
                                          ORDER
                                          Case No: 2:18-cv-01584 MCE-KJN
                                          181901
                                      1            6.   Counsel for the parties therefore stipulate, by and through their respective counsel of

                                      2   record, that Defendants may have an additional 30 days, until May 25, 2019, to respond to the First

                                      3   Amended Complaint.

                                      4   DATED: April 17, 2019                       XAVIER BECERRA
                                                                                      Attorney General of California
                                      5                                               PAUL STEIN
                                                                                      Supervising Deputy Attorney General
                                      6                                               SHARON L. O’GRADY
                                                                                      Deputy Attorney General
                                      7
                                                                                      TRUCKER ö HUSS
                                      8
                                      9                                               By: /s/Joseph C. Faucher
                                                                                          Joseph C. Faucher
                                     10                                                   R. Bradford Huss
                                                                                          Attorneys for Defendants
                                     11                                                   CALSAVERS RETIREMENT SAVINGS
One Embarcadero Center, 12th Floor




                                                                                          PROGRAM AND FIONA MA
 San Francisco, California 94111




                                     12
   A Professional Corporation
     Trucker ö Huss




                                     13   DATED: April 17, 2019                       LAURA E. MURRAY
                                     14
                                                                                      By: /s/Laura E. Murray
                                     15                                                    Laura E. Murray
                                     16                                                    Attorney for Plaintiffs

                                     17
                                     18                                                ORDER
                                     19
                                     20            IT IS SO ORDERED.
                                     21   Dated: April 18, 2019
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                                                         2
                                          STIPULATION EXTENDING TIME FOR DEFENDANTS TO RESPOND TO FIRST AMENDED COMPLAINT;
                                          ORDER
                                          Case No: 2:18-cv-01584 MCE-KJN
                                          181901
